Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
Filed 03/06/20   Case 16-22780   Doc 37
